 In the Matter of OREGON WORSTED COMPANYandUNITED TEXTILEWORKERS OF,AMERICA, LOCAL 2435Case No. R-111.-Decided December 9, 1936WoolYarn and Text+dc Industry-Election Ordered*controversy concerningrepresentation of employees-refusal by employer to recognize union as bar-gaining agency; request by substantial number in appropriate unit-questionaffecting commerce-current strike caused by employer's refusal to recognizeunion-GnatAppropriate for Collective Bargaining:established labor organiza-tion in plant; production and maintenance employees-Petitionfor Investiga-tionand Certification of Representatives:withdrawn with consent of Board.Mr. E. J. Eagenfor the Board.Mr. Abe Eugene Rosenberg,of Portland, Ore., for respondent.Mr. K. ^C. Tanner,of Portland, Ore., for the Union.Mr. I. S. Dorfm i.,of counsel to the Board.DECISIONSTATEMENT OF CASEOn August 25, 1936, Local 2435 of United Textile Workers ofAmerica, hereinafter called the Union, filed with the Regional Direc-tor for the Nineteenth Region a petition alleging that a questionaffecting commerce had arisen concerning the representation of allemployees of Oregon Worsted Company, Portland, Oregon, herein-after called the Company, except clerical and supervisory personnel,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, hereinafter called the Act.On October 1, 1936, theNational Labor Relations Board, hereinafter called the Board, au-thorized the Regional Director for the Nineteenth Region to conductan investigation and to provide for an appropriate hearing upon duenotice.Pursuant to notice, duly served upon the parties, a hearingwas held in Portland, Oregon, on November 9, 1936, before George O.Pratt, Trial Examiner duly designated by the Board.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded to the parties.Counsel for the Company moved to dismiss the petition on thegrounds stated in a special appearance and motion to dismiss, there-tofore filed by the Company on November 6, 1936: (1) that the417 418NATIONALLABOR RELATIONS BOARDBoard lacked jurisdiction of the subject matter and the parties; (2)that the Act, and especially Section 9 thereof, if construed to applyto the Company, was unconstitutional; (3) .that the Act was uncon-stitutionalin to to;and (4) that the Company was not served withnotice of hearing in this matter as provided by National LaborRelationsBoard 'Rules and Regulations=Series 1, as amended.Counsel for the Company further alleged in support of the motionthat on November '5, 1936, the production employees of the Companywent out on strike; that since that date the operations of the Com-pany have terminated and the plant closed down ; that the Company'spresent plan is to liquidate its accounts receivable, inventory and-'equipment; and that therefore the: issues in this proceeding havebecome moot.At the conclusion of this statement, counsel for theCompany withdrew from further, participation in the hearing,which continuedex parte.The Trial Examiner denied the motionto dismiss, which ruling is hereby affirmed.'Upon the entire record in the case, the stenographic report of thehearing and all the evidence, including oral testimony 'and otherevidence offered and received, the Board makes the following':FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESS 2The Company is a corporation organized and existing under the'laws of the State of Oregon. Its principal office and place of busi-ness is in Portland, Oregon; where it is engaged in the business ofconverting wool info yarn, and selling and distributing the yarn.It is the only mill of its kind west of the Mississippi River.Thereare approximately 100 such mills in the United States, most ofthem located along the Atlantic Coast. Its mill, which is valuedat approximately $200,000, normally employs about 500 workers.Wool, the principal raw material used in the manufacture ofyarn, is purchased by the Company mainly from dealers in Port-land, Oregon, although the points of origin of about 60 per centof all the wool utilized by it are in States other than Oregon. ' Part'An affidavit of service, introduced iri- evidence,- indicates that the Company was.servedwith notice of the hearing on November 2, 1936, in accordance with NationalLabor Relations Board Rules and Regulations,Seises 1, as amendedSince counsel forthe Company did not specify wherein the service was bad, we have no alteinative butto affirm the ruling of the Trial Examiner2This finding is takenverbatim,with some modifications, from a decision of theBoard, dated Time 11, 1936 (Case No. C-65, 1 N L R B 915), the parties in that pro-ceeding being the same as in the instant natterA certified transcript of the testimonygiven by Roy T B'shop, president and manager of the Company, in the previous pro-'ceeding describing the business of the Company was admitted in evidenceThe testimonyin the matter before us regarding the business of the Company substantially paralleledthat of Bishop's in the previous proceeding DECISIONS AND ORDERS419of its wool purchases is made by a buyer who travels in and throughthe States of Oregon, Washington, and Idaho.On occasions, RoyT. Bishop, president of the Company and manager of its mill, pur-'chaseswool while in States other than Oregon.The demand foryarn; indicated through orders and anticipated orders, determinesthe amount and quality of wool purchased. The greater propor-tion of supplies, including dyes, emulsion of oil, salt, soap, cartonsand labels, are obtained by the Company in States other than Oregon,while boxes and motor oil are purchased locally.Railroads, trucks,.'and, infrequently, boats are the instrumentalities for delivery ofwool and supplies to the mill.Fifteen per cent of the Company'swool purchases from States other than Oregon are consigned to theCompany, the remainder to dealers, banks, and brokers.Upon delivery to the receiving department of the mill the rawwool is sorted and cleaned by a series of processes; the fibres arecombed, straightened and sorted, and then rolled into balls or tops,some of which are dyed.The tops are stored for use in the manu-facture of yarn as needed.Depending on the desired yarn, tops areblended, the fibres are further refined, wound on spools, doubledand redoubled, depending on the desired consistency, drawn fine,and spun into yarn.The single fibres of yarn are twisted and madeinto two, three and.four "ply",',reelede,into skeins, inspected, bundled,and placed in a stock room preparatory to shipment or dyeing and-shipment.The three general types of yarn so produced are handyarn for sale to retailers, and machine and weaving yarn for themanufacture of fabrics.The total annual production of the millis valued at about $1,500,000.There are two shipping departmentsin the mill, one for general shipments and another for hand yarn-shipments, the latter being in the hand yarn department.A totalof 10 to 13 employees are engaged in the two shipping departments,where the yarn is baled, bundled, labeled, and prepared forshipment.The destination of a portion of the finished yarn is known to theCompany in some instances throughout, and in others during onlya part of the above described process.The dyeing of wool topsand yarn in colors other than standard is done only upon order.Yarn destined for shipment to the Jantzen Knitting Mills 3 j-3The Application for Permanent Registration under Section 12 (b) of the SecuritiesExchange Act of 1934 of Securities Temporarily Registered,filedwith the SecuritiesExchange Commission by Jantzen Knitting Mills on March 30, 1935, although not intio-duced in evidence,isa public document,and we take notice of the following facts statedthereinthatJantzenKnittingMillsand its French subsidiary, Societe Anoyme"Jantzen",manufacture and sell swimming suits to retailers;that a subsidary ofJantzen Knitting Mills, Jantzen (Australia) Limited, manufactures and sells swimmingsuits and sports wear ; and that Jantzen Knitting Mills and its subsidiaues sell theirproducts in the principal countiies of the world, either directly or through licenses5727-37-vol 11-28 420NATIONAL LABOR RELATIONS BOARDmarked "Jantzen", "New York". Ninety-three per cent of theCompany's sales are made through its sales agencies operating on acommission or salary basis in New York City and Los Angeles andSan Francisco.California.In San Francisco its sales agency istheMaypoleDye Works,a corporation of which Bishop is presi-dent and whose stock is substantially owned by the Company. Inthe conveyance of yarn to the three sales agencies,and to others, allforms of transportation are used.The Company owns and oper-ates a truck, and also engages an independent trucking agency, todeliver the finished goods to railroad freight sheds,shipping docksand other means of transportation.The Company is consignee on45 per cent of all such shipments,and pays the freight charges.About 98 per cent of the hand yarn,constituting 20 per cent of theCompany's total production,is sold to large merchandising concernssuch asWoolworth's,Kresge'sandPenney's.Its machine and weav-ing yarn is sold principally to weaving mills and knitting millsin the North Atlantic States.In the purchase of wool, the conversion of wool into yarn, andthe sale and distribution of yarn, the Company's operations thusextend across the country from coast to coast in a closely integratedeconomic enterprise for the purposes of trade.The Company isvitally dependent upon interstate transportation facilities and thecontinuous flow of commerce among the States.In turn, the weav-ing and knitting industries are in part dependent upon it, approxi-mately 80 per cent of its finished products being utilized by those in-dustries.Certain of the Company's employees are directly engagedin the receipt, preparation for shipment,and transportation of wool,supplies and yarn.We find that the operations of the Company constitute a continu-ous flow of trade, traffic and commerce among the several States.II.QUESTION CONCERNING REPRESENTATION AND ITS EFFECT ON COMMERCEThe Company has consistently refused to bargain collectively withthe Union, a labor organization, which at the date of the hearingclaimed to represent 318 of the approximately 400 production andmaintenance workers employed by the Company. On September 16and 25, and on October 29 and 30, 1936, the Union requested thatthe Company bargain with it relative to wages, hours and workingconditions of the production,maintenance and shipping departmentemployees.Bishop was adamant in his position that he "will havenothing to do with the Union ... ; that the company's past treatmentof their employees should be a guarantee that we are fair ..."; thathe "will do as I have always done in the past, settle any grievances DECISIONS AND ORDERS421or anything on its individual merits". This attitude was maintainedby the Company in the face of an informal report submitted onSeptember 21, 1936, at the request of the Company, by MauriceHoward, an examiner of the Board, to the effect that on that date263 employees of the Company were members of the Union. Howardarrived at this figure by checking a list of members submitted by theUnion against signatures on applications for membership in theUnion and against the payroll of the Company.In a letter dated November 3, 1936, the Union warned the Com-pany that persistence in its attitude would result in a strike onNovember 5, 1936. The letter was not answered. The strike tookplace as scheduled, bringing with it a complete shut-down of the mill.Pickets were placed around the grounds of the Company, and allmovement of goods to and from the mill ceased.Approximately40,000 to 50,000 pounds of finished yarn, 5,000 to 10,000 pounds ofwhich were boxed, labeled and ready to be shipped, and which other-wise would have been transported to various parts of the UnitedStates, have as a result of the strike been forced to remain in theshipping departments of the inactive mill.Once before, in Septem-ber and October, 1934, a strike led by the Union seriously affectedthe stream of goods flowing to and from the mill. It is obvious,therefore, that a controversy exists concerning the representation ofthe employees of the Company so serious in nature and in attendantconsequences as to directly affect the flow of commerce to and fromthe mill.The controversy may not be resolved on the basis of How-ard's report since his investigation- was informal in nature and didnot examine into the authenticity of the signatures on the applica-tions for membership in the Union. The only feasible method is anelection by secret ballot.We find that a question concerning the representation of employeesof the Company has arisen. This question has led and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.III.THE APPROPRIATE UNIT FOR THE PURPOSES OF COLLECTIVE BARGAINING,AND EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE ELECTIONThe Union suggests that all employees engaged in the followingdepartments of the Company, excepting clerical and supervisory per-sonnel, should be considered a single unit for purposes of collectivebargaining : wool, scouring, carding, drawing, dandy, spinning, twist-ing, dyeing and bleaching, hand knit, puppet or novelty, mainte-nance, and shipping.The employees have themselves organizedalong these lines, and we believe such a unit in this case will insure '422'NATIONAL LABORRELATIONS BOARDto them the full benefit of their right to self-organization and tocollective bargaining.We, therefore, find that all employees engaged in the above enu-merated departments of the Company, except clerical and super-visory personnel, constitute a unit appropriate for the purposes of'collective bargaining.IV.WHETHER THE ISSUES IN THIS MATTER HAVE BECOME MOOTThe contention of the Company that the issues in this proceedinghave become moot for the reasons that the mill is now closed down,and that the intention of the Company is to liquidate its accountsreceivable, inventory and equipment, does not rise to the dignity ofan argument.The operations at the mill ceased as a result of thei strike, and intentions in such industrial situations are notoriously-mercurial.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company within the meaning of Sec-tion 9 (c) and Section 2, subdivisions (6) and (7) of the National-Labor Relations Act.2.The employees engaged in the following departments of theOregonWorsted Company, except clerical and supervisory per-sonnel, constitute a unit appropriate for the purposes of collective-bargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act: wool, scouring, carding, drawing, dandy, spin-ning, twisting, dyeing and bleaching, hand knit, puppet or novelty,maintenance, and shipping.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended, itis herebyDIRECTED that, as part of the investigation authorized by theBoard, an election by secret ballot shall be conducted within twenty(20) days from the date of this Direction of Election under, thedirection and supervision of CharlesW. Hope, Regional Directorfor the Nineteenth Region, acting in the matter as the agent of theNational Labor ' Relations` Board and subject to Article III, Section9 of the said Rules and Regulations-Series 1, as amended, amongthe employees on the payroll next preceding the date of the strike,I DECISIONS AND ORDERS423November 5, 1936, engaged in the following departments of the Ore-gon Worsted Company, except clerical and supervisory personnel:wool, scouring, carding, drawing, dandy, spinning, twisting, dyeingand bleaching, hand knit, puppet or novelty, maintenance, and ship-ping; to determine whether or not they desire to be represented byUnited Textile Workers of America, Local 2435.[SAbME TITLE]ORDER PERMITTING WITHDRAWAL OF PETITIONDecember 22, 1936A petition having been duly filed by the United Textile Workers,of America,Local 2435, on August 24, 1936, requesting an investiga-tion and certification of representatives of the production employees,of the Oregon Worsted Company, a corporation, and a hearing hav-ing been held, and a decision having been issued by the NationalLabor Relations Board, and a request,'for permission to withdrawsaid petition having been made by the United Textile Workers ofAmerica, Local 2435, and due consideration having been given,thereto,IT IS HEREBY ORDERED that the request of the United Textile Work-ers of America,Local 2435, for permission to withdraw its petitionbe and hereby is granted and the aforesaid case be and hereby isclosed.